DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .          

 Status of Claims 
Claims 1-21 are pending in the instant application per claim amendments and remarks filed on 03/15/2022 by Applicant, wherein Claims 1, 19, 20 and 21 are four independent claims, with only Claims 2-18 dependent on independent Claim 1.  Said claim amendments have amended all claims, with significant amendments to all four/4 independent Claims 1, 19, 20 & 21;  and remaining claims have been amended for informalities therein.  Examiner notes that the Applicant has failed to provide citations of support from its Specification for the significant claim amendments of 03/15/2022.       
An additional IDS filed on 12/31/2021 has been considered and entered.        
This first Office Action is a Final Rejection in response to the claim amendments and the remarks filed on 15 MARCH 2022 by the Applicant for its original application filed on 06 MARCH 2020 that is titled:          “Control Apparatus, Control Method, Program, and Mobile Object”.           
Accordingly, amended Claims 1-21 are being rejected in this application.                

 Claim Rejections - 35 USC § 112  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):       

exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.          


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.            



Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
Examiner notes that many of the new features in the claim amendments in all four/4 independent Claims 1, 19, 20 & 21 that have been added on 03/15/2022 are not supported by the Applicant’s Specification at all, and dependent Claims 2-18 depending from Claim 1 are rejected based on their dependence from it;  e.g., there is NO Support in the Applicant’s Specification for "programmed processor", "programmed", "processor", "programmed process", "program process", "programming processor" or "programming process" or Support for "self-position obtainer", "self-position", “GPS”, "obtainer", or self-position obtaining" and No Support for same phrases without hyphen in "self-position" ones.  
Appropriate correction is required.    

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:          

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-21 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

(NOTE:    Latest ‘amendments to the claims’ filed by the Applicant on 03/15/2022 are shown as underlined additions, and all deletions may not be shown.)           

Exemplary Analysis for Rejection of Claims 1-15 & 17-18 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. 
No. US 2017/ 0123429 filed by Levinson et al. (hereinafter “Levinson”) in view of Pub. No. US 2014/ 0309835 filed by Yamamoto, Kunitoshi (hereinafter “Yamamoto”), and as described below for each claim/ limitation.                   

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Levinson teaches ---   
1.    An apparatus including a programmed processor, comprising:        
a self-position obtainer configured to obtain one self-position in a case that it is suitable to determine one self-position from plural self-position candidates and obtain plural self-position candidates in a case that it is not suitable to determine one self-position from plural self-position candidates;              
an action plan candidate generator configured to generate a plurality of action plan candidates for each of the self-position candidates based on a status of surroundings;       
(see at least:   Levinson Abstract;  and para [0089] about {“State and event manager 1122 may be configured to probabilistically determine a state of operation for an autonomous vehicle.  For example, a first state of operation (i.e., “normative operation”) may describe a situation in which trajectories are collision-free, whereas a second state of operation (i.e., “non-normative operation”) may describe another situation in which the confidence level associated with possible trajectories are insufficient to guarantee collision-free travel.  According to some examples, state and event manager 1122 is configured to use perception data 1132 to determine a state of autonomous vehicle that is either normative or non-normative.  Confidence level generator 1123 may be configured to analyze perception data 1132 to determine a state for the autonomous vehicle.  For example, confidence level generator 1123 may use semantic information associated with static and dynamic objects, as well as associated probabilistic estimations, to enhance a degree of certainty that planner 1164 is determining safe course of action.  For example, planner 1164 may use perception engine data 1132 that specifies a probability that an object is either a person or not a person to determine whether planner 1164 is operating safely (e.g., planner 1164 may receive a degree of certainty that an object has a 98% probability of being a person, and a probability of 2% that the object is not a person).”};  & para [0072] about {“Perception engine 466 is configured to, for example, assist planner 464 in planning routes & generating trajectories by identifying objects of interest in a surrounding environment in which autonomous vehicle 430 is transiting.  Further, probabilities may be associated with each of the object of interest, whereby a probability may represent a likelihood that an object of interest may be a threat to safe travel (e.g., a fast-moving motorcycle may require enhanced tracking rather than a person sitting at a bus stop bench while reading a newspaper).  As shown, perception engine 466 includes an object detector 442 and an object classifier 444.  Object detector 442 is configured to distinguish objects relative to other features in the environment, and object classifier 444 may be configured to classify objects as either dynamic or static objects and track the locations of the dynamic and the static objects relative to autonomous vehicle 430 for planning purposes.  Further, perception engine 466 may be configured to assign an identifier to a static or dynamic object that specifies whether the object is (or has the potential to become) an obstacle that may impact path planning at planner 464. Although not shown in FIG. 4, note that perception engine 466 may also perform other perception-related functions, such as segmentation and tracking, examples of which are described below.”};  which together are the same as claimed limitations above; AND para [0139] about {“Computing platform 3300 may transmit and receive messages, data, and instructions, including program code (e.g., application code) through communication link 3321 and communication interface 3313.  Received program code may be executed by processor 3304 as it is received, and/or stored in memory 3306 or other non-volatile storage for later execution.”} that together are the same as claimed ‘a programmed processor’; AND paras[0162]-[0163] about {“To illustrate operation of inference engines 3990, consider that inference engine 3990a is configured to infer a distance between an autonomous vehicle and an external object, and inference engine 3990b is configured to infer a position on a road at which the autonomous vehicle is located.   Other inference engines, such as inference engine 3990n, may be configured to perform other inference operations based on other input data.  Inference engines 3990a and 3990b may receive any suitable input data 3992 to generate an inferred characteristic and, for example, a corresponding uncertainty or probability distribution.  Output data of inference engines 3990a and 3990b (e.g., values and probability distributions) may be transmitted as inputs to classifiers 3991. …… Outputs from inference engines 3990 as well as any other data generated or obtained by an autonomous vehicle may be input into classifiers 3991.  According to various examples, classifiers 3991 are configured to perform statistical classification (e.g., regression analysis) on relatively large-sized multimodal distributions to form, for example, probabilistic feature vectors as outputs of classifiers 3991, whereby the various feature vectors may represent a state of a planner, trajectory generator, or an autonomous vehicle.  Therefore, according to some examples, outputs of classifiers 3991 may specify one or more types of actions to be taken based on inputs to classifiers 3991.  The one or more types of actions may be associated with one or more generated trajectories. ……”}; & geographic location(s) 119 & 111; & para [0063] about {“Autonomous vehicle controller 347a is also configured to receive positioning data, such as GPS data 352, IMU data 354, and other position-sensing data (e.g., wheel-related data, such as steering angles, angular velocity, etc.).  Further, autonomous vehicle controller 347a may receive any other sensor data 356, as well as reference data 339. …”}; & position data 926; & para [0109]/FIG. 21 about {“At 2106, positioning data from one or more positioning sensors is received into a positioning system.  At 2108, the localization & positioning data are integrated.  At 2110, the localization data and positioning data are integrated to form local position data specifying a geographic position of an autonomous vehicle.”}  that together are the same as claimed ‘a self-position obtainer’ and ‘plural self-position candidates’)        
 

Levinson teaches ---        
an action plan candidate evaluator configured to (assign an evaluation result) to each of the plurality of action plan candidates, the evaluation result generated based on prepared map information and surrounding environment;   [[
(see at least:   Levinson ibidem;  and para [0060] about {“At 206, data representing a subset of candidate trajectories may be received from an autonomous vehicle responsive to the detection of the event. For example, a planner of an autonomous vehicle controller may calculate and evaluate large numbers of trajectories (e.g., thousands or greater) per unit time, such as a second.  In some embodiments, candidate trajectories are a subset of the trajectories that provide for relatively higher confidence levels that an autonomous vehicle may move forward safely in view of the event (e.g., using an alternate path provided by a teleoperator).  Note that some candidate trajectories may be ranked or associated with higher degrees of confidence than other candidate trajectories.  According to some examples, subsets of candidate trajectories may originate from any number of sources, such as a planner, a teleoperator computing device (e.g., teleoperators can determine and provide approximate paths), etc., and may be combined as a superset of candidate trajectories.  At 208, path guidance data may be identified at one or more processors.  The path guidance data may be configured to assist a teleoperator in selecting a guided trajectory from one or more of the candidate trajectories.  In some instances, the path guidance data specifies a value indicative of a confidence level or probability that indicates the degree of certainty that a particular candidate trajectory may reduce or negate the probability that the event may impact operation of an autonomous vehicle.  A guided trajectory, as a selected candidate trajectory, may be received at 210, responsive to input from a teleoperator (e.g., a teleoperator may select at least one candidate trajectory as a guided trajectory from a group of differently-ranked candidate trajectories).  The selection may be made via an operator interface that lists a number of candidate trajectories, for example, in order from highest confidence levels to lowest confidence levels.  At 212, the selection of a candidate trajectory as a guided trajectory may be transmitted to the vehicle, which, in turn, implements the guided trajectory for resolving the condition by causing the vehicle to perform a teleoperator-specified maneuver. As such, the autonomous vehicle may transition from a non-normative operational state.”};  & para [0073] about {“Planner 464 is configured to generate a number of candidate trajectories for accomplishing a goal to reaching a destination via a number of paths or routes that are available.   Trajectory evaluator 465 is configured to evaluate candidate trajectories and identify which subsets of candidate trajectories are associated with higher degrees of confidence levels of providing collision-free paths to the destination.  As such, trajectory evaluator 465 can select an optimal trajectory based on relevant criteria for causing commands to generate control signals for vehicle components 450 (e.g., actuators or other mechanisms). Note that the relevant criteria may include any number of factors that define optimal trajectories, the selection of which need not be limited to reducing collisions. For example, the selection of trajectories may be made to optimize user experience (e.g., user comfort) as well as collision-free trajectories that comply with traffic regulations and laws.  User experience may be optimized by moderating accelerations in various linear and angular directions (e.g., to reduce jerking-like travel or other unpleasant motion).  In some cases, at least a portion of the relevant criteria can specify which of the other criteria to override or supersede, while maintain optimized, collision-free travel.  For example, legal restrictions may be temporarily lifted or deemphasized when generating trajectories in limited situations (e.g., crossing double yellow lines to go around a cyclist or travelling at higher speeds than the posted speed limit to match traffic flows).  As such, the control signals are configured to cause propulsion and directional changes at the drivetrain and/or wheels. In this example, motion controller 462 is configured to transform commands into control signals (e.g., velocity, wheel angles, etc.) for controlling the mobility of autonomous vehicle 430.  In the event that trajectory evaluator 465 has insufficient information to ensure a confidence level high enough to provide collision-free, optimized travel, planner 464 can generate a request to teleoperator 404 for teleoperator support.”};  & paras [0076], [0086], [0150] & [0153];  which together are the same as claimed limitations above;  AND see citations added above for ‘a self-position obtainer’ and ‘plural self-position candidates’;  AND map data disclosed in paras [0040], [0055], [0063]-[0067], [0070]-[0071], [0074], [0077]-[0078], [0080], [0086], [0091]-[0096], [0098], [0108]-[0110], [0112] for local position data 2352, [0114] for occupancy grid map 2515, [0117], [0119], [0123]-[0126], mapping engine 3110 and map data 3120 that together are the same as now added claim limitations about ‘prepared map information and surrounding environment’)       

Levinson teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘assign an evaluation result’.  However, Yamamoto teaches it explicitly.            
(see at least:   Yamamoto Abstract and Summary in para [0008];   and para [0070] about {“Then, the path planning device 34 reads & acquires all the routes developed in S102 from the working memory (S108), and calculates the probabilities of encounter of a moving obstacle for all the routes (S109).  Specifically, the path planning device 34 computes the encounter probability for a certain route by reading the accumulated obstacle information 50 on all the grids on the route and weighting each of the items of day of week, time zone, event, and the number of encounters.  For example, a coefficient "1" is set if there is a match for the day of week, and a coefficient "0.5" is set if there is no match for the day of week.  Further, a coefficient "1" is set if there is a match for the time zone, and a coefficient "0.5" is set if there is no match for the time zone.  A coefficient "1" is set if there is a match for the event, and a coefficient "0.5" is set if there is no match for the event.  These coefficients are multiplied, and the number of encounters is evaluated using the resulting coefficient to compute the probability. In this exemplary embodiment, the probability is defined as an index indicating the degree of likelihood, and may not necessarily be a value between 0 and 1. Any index capable of quantitative evaluation may be used. For example, if the number of encounters at the grid (x, y) on the route is 5 and there is a match for the day of week, time zone, and event, the probability is given by an equation below.”};  which together are the same as claimed limitations together to include “assign an evaluation result” to each of the plurality of action plan candidates)     
Examiner notes that Yamamoto also teaches about other claimed limitations, for example but not limited to, ‘a self-position obtainer’ and ‘plural self-position candidates’ as well as ‘prepared map information and surrounding environment’, in at least paras [0037]-[0046] and sub-section titled “Configuration of Exemplary Embodiment” starting at para [0047].       

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Levinson with teachings of Yamamoto.  The motivation to combine these references would be to provide a solution for implementing autonomous vehicles, without the limitations of conventional techniques (see para [0007] of Levinson), and to search for multiple paths that the self-propelled image forming apparatus may take from the start point to the goal point and to select the path with the shortest distance from among the multiple paths as an optimum path (see para [0007] of Yamamoto).           


Levinson and Yamamoto teach ---    
an action plan determiner configured to determine an action plan based on the plurality 
of action plan candidates and the evaluation results thereof;   and 
a controller configured to control motions of a mobile object on a basis of the action plan determined by the action plan determiner.            
(see at least:   Levinson ibidem)           
(see at least:   Yamamoto ibidem & for “assign an evaluation result” above)        




Dependent Claims 2-4 & 18 are rejected under 35 USC 103 as unpatentable over Levinson in view of Yamamoto as applied to the rejection of independent Claim 1 above, and further in view of Pub. No. US 2009/ 0240424 filed by Hayes-Roth, Frederick (hereinafter “Hayes-Roth”), and as described below for each claim/ limitation.             

With respect to Claim 2, Levinson and Yamamoto teach ---          
2.     The apparatus according to claim 1, wherein the action plan candidate generator generates an action plan candidate of the plurality of action plan candidates for each position estimated as (an own-position candidate) based on the status of the surroundings.       
(see at least:   Levinson ibidem;  & para [0084] about {“An example of a data exchange for facilitating teleoperations via the communications protocol is described as follows. Consider that obstacle data 920 is generated by a perception system of an autonomous vehicle controller. Further, planner options data 924 is generated by a planner to notify a teleoperator of a subset of candidate trajectories, and position data 926 is generated by the localizer. Obstacle data 920, planner options data 924, and position data 926 are transmitted to a messaging service bridge 932, which, in accordance with message service configuration data 934, generates telemetry data 940 and query data 942, both of which are transmitted via data-centric messaging bus 972 into teleoperator application 901 as telemetry data 950 and query data 952.  Teleoperator API 962 receives telemetry data 950 and inquiry data 952, which, in turn are processed in view of Route data 960 and message service configuration data 964.  The resultant data is subsequently presented to a teleoperator 908 via teleoperator computing device 904 and/or a collaborative display (e.g., a dashboard display visible to a group of collaborating teleoperators 908).   Teleoperator 908 reviews the candidate trajectory options that are presented on the display of teleoperator computing device 904, and selects a guided trajectory, which generates command data 982 and query response data 980, both of which are passed through teleoperator API 962 as query response data 954 and command data 956.  In turn, query response data 954 and command data 956 are transmitted via data-centric messaging bus 972 into autonomous vehicle application 930 as query response data 944 and command data 946. Messaging service bridge 932 receives query response data 944 and command data 946 and generates teleoperator command data 928, which is configured to generate a teleoperator-selected trajectory for implementation by a planner.  Note that the above-described messaging processes are not intended to be limiting, and other messaging protocols may be implemented as well.”};  which together are the same as claimed limitations above)                
(see at least:   Yamamoto ibidem)           

Levinson and Yamamoto teach as disclosed above, but they may not explicitly disclose about ‘an own-position candidate’.  However, Hayes-Roth teaches it explicitly.            
(see at least:   Hayes-Roth Abstract and Summary in paras [0011]-[0022];  and para [0045] about {“As an example, we might implement a version of the open community model where each individual is responsible for maintaining the sub-model for its own position and velocity over all relevant time, including into the foreseeable future.  This variation takes advantage of local computation close to the sensors to reduce communication and minimize computation that would add no value.”};  & paras [0059]-[0060] about {“[0059] The invention further includes devices that offer improved route planning. The devices incorporate continually updated situation models and using these to assess their candidate routes.  Intelligent objects can be utilized in every product or vehicle that operates in a dynamic environment.  Such intelligent objects are implemented as a software program that combines awareness of one's own position, velocity, planned routes, and expected arrival times at waypoints along a planned route with the ability to update its own world model by use of its own information or information supplied by others. …… [0060] In the open community model, individuals are able to supply information about their own positions over time, including future time.  This enables the world model to have a more accurate expectation for traffic density and aggregate arrival rates and times.”};  which together are the same as claimed limitations above to include “an own-position candidate”)    


It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Levinson and Yamamoto with teachings of Hayes-Roth.  The motivation to combine these references would be to provide a solution for implementing autonomous vehicles, without the limitations of conventional techniques (see para [0007] of Levinson), and to search for multiple paths that the self-propelled image forming apparatus may take from the start point to the goal point and to select the path with the shortest distance from among the multiple paths as an optimum path (see para [0007] of Yamamoto), and to provide efficient and effective techniques or methods to enable individuals to receive timely, relevant, and material information about the dynamic environments in which they are planning (see para [0010] of Hayes-Roth).    



With respect to Claim 3, Levinson, Yamamoto and Hayes-Roth teach ---          
3.     The apparatus according to claim 1, wherein the action plan candidate evaluator 
assigns an evaluation result to each of the plurality of action plan candidates based on a probability of an own-position candidate based on the status of surroundings.         
(see at least:   Levinson ibidem)      
(see at least:   Yamamoto ibidem & for “assign an evaluation result” above)      
(see at least:   Hayes-Roth ibidem & for “an own-position candidate” above)      



With respect to Claim 4, Levinson, Yamamoto and Hayes-Roth teach ---          
4.     The apparatus according to claim 3, wherein the own-position candidate estimated based on the status of surroundings is determined by matching feature points acquired from a camera-captured image with a preliminary knowledge, and the probability of the own-position candidate is based on the number of matched feature points.        
(see at least:   Levinson ibidem)      
(see at least:   Yamamoto ibidem)      
(see at least:   Hayes-Roth ibidem & for “an own-position candidate” above)      



With respect to Claim 18, Levinson, Yamamoto and Hayes-Roth teach ---          
18.     The apparatus according to claim 1, further comprising:            
a route plan generator configured to generate a route plan to a destination from each position constituting an own-position candidate based on the status of the surroundings, 46 WO 2019/054230PCT/JP2018/032699      
wherein the action plan candidate generator is configured to generate an action plan candidate based on the route plan generated with respect to each position constituting an own-position candidate.          
(see at least:   Levinson ibidem;  & para [0072] about {“Perception engine 466 is configured to, for example, assist planner 464 in planning routes and generating trajectories by identifying objects of interest in a surrounding environment in which autonomous vehicle 430 is transiting. ……”};  & para [0073] about {“Planner 464 is configured to generate a number of candidate trajectories for accomplishing a goal to reaching a destination via a number of paths or routes that are available. ……”};  & paras [0077] and [0086];  which together are the same as claimed limitations above to include ‘a route plan generator’ and ‘generate a route plan’, etc.)         
(see at least:   Yamamoto ibidem;  & para [0070] about {“Then, the path planning device 34 reads and acquires all the routes developed in S102 from the working memory (S108), and calculates the probabilities of encounter of a moving obstacle for all the routes (S109).   Specifically, the path planning device 34 computes the encounter probability for a certain route by reading the accumulated obstacle information 50 on all the grids on the route and weighting each of the items of day of week, time zone, event, and the number of encounters. ……”};  & para [0073] about {“After computing the encounter probabilities for all the routes using the accumulated obstacle information 50, the path planning device 34 selects the route with the lowest encounter probability as an optimum route (S110). …”};  & para [0079] about {“If there are multiple routes with the lowest encounter probability, the path planning device 34 selects the route with the shortest path length to the goal as an optimum path (S111).”};  & paras [0086] and [0092];  which together are the same as claimed limitations above to include ‘a route plan generator’ and ‘generate a route plan’, etc.)                  
(see at least:   Hayes-Roth ibidem & for “an own-position candidate” above;  & paras [0023]-[0024] about {“[0023] FIG. 1 shows an architecturally closed ground-based vehicle route planning system. … [0024] FIG. 2 shows an architecturally closed GPS-enabled vehicle route planning system.”};  & paras [0043], [0057], [0059]-[0062], [0067], [0071], [0075]-[0076], [0084], [0090] & [0111];  which together are the same as claimed limitations above)    




Dependent Claims 5-15 & 17 are rejected under 35 USC 103 as unpatentable over Levinson in view of Yamamoto as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.   

With respect to Claim 5, Levinson and Yamamoto teach ---          
5.     The apparatus according to claim 1, wherein the action plan determiner includes a selector configured to select one of the plurality of action plan candidates based on the evaluation results thereof, and the action plan determiner is configured to determine as the action plan the action plan candidate selected by the selector.             
(see at least:   Levinson ibidem;  & para [0076] about {“ One or more subsets of sensor data may be integrated for generating fused data to improve, for example, estimates.  In some examples, a sensor stream of one or more sensors (e.g., of same or different modalities) may be fused to form fused sensor data at 504. In some examples, subsets of Lidar sensor data and camera sensor data may be fused at 504 to facilitate localization.  At 506, data representing objects based on the least two subsets of sensor data may be derived at a processor.  For example, data identifying static objects or dynamic objects may be derived (e.g., at a perception engine) from at least Lidar and camera data.  At 508, a detected object is determined to affect a planned path, and a subset of trajectories are evaluated (e.g., at a planner) responsive to the detected object at 510.  A confidence level is determined at 512 to exceed a range of acceptable confidence levels associated with normative operation of an autonomous vehicle.”};  & para [0096] about {“Teleoperator action recommendation controller 1412 includes logic configured to receive and/or control a teleoperation service request via autonomous vehicle (“AV”) planner data 1472, which can include requests for teleoperator assistance as well as telemetry data and other data. As such, planner data 1472 may include recommended candidate trajectories or paths from which a teleoperator 1408 via teleoperator computing device 1404 may select. According to some examples, teleoperator action recommendation controller 1412 may be configured to access other sources of recommended candidate trajectories from which to select an optimum trajectory. For example, candidate trajectories contained in autonomous vehicle planner data 1472 may, in parallel, be introduced into simulator 1440, which is configured to simulate an event or condition being experienced by an autonomous vehicle requesting teleoperator assistance. Simulator 1440 can access map data and other data necessary for performing a simulation on the set of candidate trajectories, whereby simulator 1440 need not exhaustively reiterate simulations to confirm sufficiency. Rather, simulator 1440 may provide either confirm the appropriateness of the candidate trajectories, or may otherwise alert a teleoperator to be cautious in their selection.”};  which together are the same as claimed limitations above)          
(see at least:   Yamamoto ibidem & for “assign an evaluation result” above;  & para [0069] about {“Then, the path planning device 34 merges all the acquired pieces of accumulated non-stationary obstacle information (S106), and further merges the resulting accumulated non-stationary obstacle information into the map layout N (S107).  That is, all the pieces of accumulated non-stationary obstacle information are added to the corresponding grid in the map layout N.”};  & paras [0048]-[0049], [0051], [0054], [0058]-[0059], [0063], [0066]-[0070] & [0073];  which together are the same as claimed limitations above)       
Examiner notes that above citations include synonyms for claimed ‘selector’, under BRI as merger/merging/merged, fusion/fusing, amalgamated/amalgamation, unification/ unifying, accumulation/accumulated, unity/uniting, etc.    



With respect to Claim 6, Levinson and Yamamoto teach ---          
6.     The apparatus according to claim 5, wherein the selector is configured to select the 
action plan candidate having the best evaluation result of the plurality of action plan candidates.             
(see at least:   Levinson ibidem)      
(see at least:   Yamamoto ibidem & for “assign an evaluation result” above)      



With respect to Claim 7, Levinson and Yamamoto teach ---          
7.     The apparatus according to claim 1, wherein the action plan determiner includes a merger configured to merge the plurality of action plan candidates based on the evaluation44WO 2019/054230PCT/JP2018/032699 results thereof, and the action plan determiner is configured to determine as the action plan the action plan candidate obtained by the merger merging the plurality of action plan candidates.           
(see at least:   Levinson ibidem)      
(see at least:   Yamamoto ibidem & for “assign an evaluation result” above)      
Examiner suggests reviewing citations for Claim 5 above, which include synonyms for claimed ‘selector’, under BRI as merger/merging/merged, fusion/fusing, amalgamated/ amalgamation, unification/unifying, accumulation/accumulated, unity/uniting, etc.    



With respect to Claim 8, Levinson and Yamamoto teach ---          
8.     The apparatus according to claim 7, wherein, each of the plurality of action plan candidates comprises elements of coordinates defining a plurality of passing points that form a path, and the merger is configured to merge the plurality of action plan candidates into a new action plan candidate having a path passing through a plurality of new passing points, each of the plurality of new passing points being a center of gravity position obtained by weighting each of the elements of coordinates with a value based on a corresponding evaluation result.           
(see at least:   Levinson ibidem)      
(see at least:   Yamamoto ibidem & for “assign an evaluation result” above;  & para [0070] about {“Specifically, the path planning device 34 computes the encounter probability for a certain route by reading the accumulated obstacle information 50 on all the grids on the route and weighting each of the items of day of week, time zone, event, and the number of encounters.”};  which together are the same as claimed limitations above)         
Examiner suggests reviewing citations for Claim 5 above, which include synonyms for claimed ‘selector’, under BRI as merger/merging/merged, fusion/fusing, amalgamated/ amalgamation, unification/unifying, accumulation/accumulated, unity/uniting, etc.    



With respect to Claim 9, Levinson and Yamamoto teach ---          
9.     The apparatus according to claim 1, wherein the action plan determiner is configured to calculate a degree of divergence between the plurality of action plan candidates and determine the action plan based, at least in part, on the degree of divergence.     
(see at least:   Levinson ibidem;  & para [0060] about {“A guided trajectory, as a selected candidate trajectory, may be received at 210, responsive to input from a teleoperator (e.g., a teleoperator may select at least one candidate trajectory as a guided trajectory from a group of differently-ranked candidate trajectories). The selection may be made via an operator interface that lists a number of candidate trajectories, for example, in order from highest confidence levels to lowest confidence levels.”};  & para [0071] about {“As map data in map data repository 405a may be updated and/or validated periodically, a deviation may exist between the map data and an actual environment in which the autonomous vehicle is positioned.  Therefore, localizer 468 may retrieve locally-derived map data generated by local map generator 440 to enhance localization.   Local map generator 440 is configured to generate local map data in real-time or near real-time.”};  & para [0074] about {“Further, element of autonomous vehicle service platform 401 may independently communicate with the autonomous vehicle 430 via the communication layer 402.  Map updater 406 is configured to receive map data (e.g., from local map generator 440, sensors 460, or any other component of autonomous vehicle controller 447), and is further configured to detect deviations, for example, of map data in map data repository 405a from a locally-generated map.”};  & para [0150] about {“Diagram 3600 includes a trajectory evaluator 3620 and a trajectory generator 3624.  In some examples, trajectory evaluator 3620 is at least configured to receive path data with which to guide motion of an autonomous vehicle from a first geographic location to a second geographic location.  In some examples, path data may include any type of data for planning purposes, such as mission data, road data (e.g., road network data), or any variant thereof, including data representing intermediate paths from one road segment to the next road segment in view of traveling to a destination.”};  which together are the same as claimed limitations above)         
(see at least:   Yamamoto ibidem;  & para [0061] for different layouts and different map abstracts that together are the same as claimed limitations above)              
Examiner notes that above citations include synonyms for claimed ‘divergence’, under BRI as divergent/diverging, discrepancy, difference/differing/different, deviation/deviate, variance, disparity, variation, etc.     



With respect to Claim 10, Levinson and Yamamoto teach ---          
10.     The apparatus according to claim 1, wherein the action plan determiner includes:    
a selector configured to select one of the plurality of action plan candidates based on the evaluation results thereof;       
a merger configured to merge the plurality of action plan candidates based on the evaluation results thereof;   and         
a divergence degree determiner configured to calculate a degree of divergence between the plurality of action plan candidates and, in accordance with the degree of divergence, determine whether one of the plurality of action plan candidates is to be selected on the basis of the evaluation results thereof by the selector, or the plurality of action plan candidates are to be merged on the basis of the evaluation results thereof, in order to determine the action plan.            
(see at least:   Levinson ibidem)              
(see at least:   Yamamoto ibidem & for “assign an evaluation result” above)         
Examiner suggests reviewing citations for Claim 5 above, which include synonyms for claimed ‘selector’, under BRI as merger/merging/merged, fusion/fusing, amalgamated/ 
amalgamation, unification/unifying, accumulation/accumulated, unity/uniting, etc.    
Examiner suggests reviewing citations for Claim 9 above, which include synonyms for claimed ‘divergence’, under BRI as divergent/diverging, discrepancy, difference/ differing/different, deviation/deviate, variance, disparity, variation, etc.     



With respect to Claim 11, Levinson and Yamamoto teach ---          
11.     The apparatus according to claim 10, wherein the each of the plurality of action plan candidates is represented by a vector, and the divergence degree determiner 
calculates the degree of divergence based on the vectors.          
(see at least:   Levinson ibidem)      
(see at least:   Yamamoto ibidem)      
Examiner suggests reviewing citations for Claim 9 above, which include synonyms for claimed ‘divergence’, under BRI as divergent/diverging, discrepancy, difference/ differing/different, deviation/deviate, variance, disparity, variation, etc.     



With respect to Claim 12, Levinson and Yamamoto teach ---          
12.     The apparatus according to claim 11, wherein each vector is associated with a weight value and the divergence degree determiner calculates the degree of divergence based45 WO 2019/054230PCT/JP2018/032699 on the weight values.           
(see at least:   Levinson ibidem)      
(see at least:   Yamamoto ibidem)      
Examiner suggests reviewing citations for Claim 9 above, which include synonyms for claimed ‘divergence’, under BRI as divergent/diverging, discrepancy, difference/ differing/different, deviation/deviate, variance, disparity, variation, etc.     



With respect to Claim 13, Levinson and Yamamoto teach ---          
13.     The apparatus according to claim 10, wherein each of the plurality of action plan candidates includes a path passing through a plurality of passing points, and the divergence degree determiner forms a plurality of vectors between the passing points and, using the plurality of vectors thus formed, calculates the degree of divergence.        
(see at least:   Levinson ibidem)      
(see at least:   Yamamoto ibidem)      
Examiner suggests reviewing citations for Claim 9 above, which include synonyms for claimed ‘divergence’, under BRI as divergent/diverging, discrepancy, difference/ differing/different, deviation/deviate, variance, disparity, variation, etc.     



With respect to Claim 14, Levinson and Yamamoto teach ---          
14.     The apparatus according to claim 13, wherein, each of the plurality of vectors is associated with a weight value and the divergence degree determiner calculates the degree of divergence based on the weight values.         
(see at least:   Levinson ibidem)      
(see at least:   Yamamoto ibidem)      
Examiner suggests reviewing citations for Claim 9 above, which include synonyms for claimed ‘divergence’, under BRI as divergent/diverging, discrepancy, difference/ differing/different, deviation/deviate, variance, disparity, variation, etc.     



With respect to Claim 15, Levinson and Yamamoto teach ---          
15.     The apparatus according to claim 10, wherein the action plan determiner further 
includes a valid action plan candidate determiner configured to determine, from among 
the plurality of action plan candidates, one or more valid action plan candidates satisfying a predetermined condition, and the divergence degree determiner calculates a degree of divergence between the one or more valid action plan candidates from among the multiple action plan candidates and, in accordance with the degree of divergence, determines whether one of the one or more valid action plan candidates is to be selected on the basis of the evaluation results thereof by the selector, or the one or more valid action plan candidates are to be merged on the basis of the evaluation values thereof, in order to determine the action plan.
(see at least:   Levinson ibidem)      
(see at least:   Yamamoto ibidem & for “assign an evaluation result” above)      
Examiner suggests reviewing citations for Claim 5 above, which include synonyms for 
claimed ‘selector’, under BRI as merger/merging/merged, fusion/fusing, amalgamated/ amalgamation, unification/unifying, accumulation/accumulated, unity/uniting, etc.    
Examiner suggests reviewing citations for Claim 9 above, which include synonyms for claimed ‘divergence’, under BRI as divergent/diverging, discrepancy, difference/ differing/different, deviation/deviate, variance, disparity, variation, etc.     



With respect to Claim 17, Levinson and Yamamoto teach ---          
17.     The apparatus according to claim 15, wherein the valid action plan candidate 
determiner is configured to determine an action plan candidate having a predetermined probability as a valid action plan candidate satisfying the predetermined condition.        
(see at least:   Levinson ibidem;  & para [0155] about {“
Validator 3741 may be configured to validate contingency trajectory data 3692 and nominal driving trajectory data 3672 and related uncertainties or probability distributions (e.g., AI statistics, or statistics derived from a state and event manager (not shown) or the like) against validation criteria to, for example, confirm data 3692 and 3672 are within predicted values or tolerances. Driving trajectory execution processor 3747 is configured to control application of trajectory data 3672 to various physical vehicle components. Trajectory generator monitor 3743 is configured to monitor the generation of trajectories associated with nominal driving trajectory data 3672. In some cases, trajectory generator monitor 3743 may detect absence or cessation of nominal driving trajectory data 3672 (or other data indicative of inoperable high-level logic of a planner). ………};  which together are the same as claimed limitations above)       
(see at least:   Yamamoto ibidem)      




With respect to Claims 19, the limitations of this method claim are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of apparatus Claims 1-15 & 17-18 as described above using cited references of Levinson in view of Yamamoto and Hayes-Roth, because the limitations of this method Claim 18 are commensurate in scope to limitations, and thus duplicates, of the above rejected apparatus Claims 1-15 & 17-18 as described above.            


With respect to Claims 20, the limitations of this non-transitory storage medium claim are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of apparatus Claims 1-15 & 17-18 as described above using cited references of Levinson in view of Yamamoto and Hayes-Roth, because the limitations of this non-transitory storage medium Claim 19 are commensurate in scope to limitations, and thus duplicates, of the above rejected apparatus Claims 1-15 & 17-18 as described above.            


With respect to Claims 21, the limitations of this mobile object claim are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of apparatus Claims 1-15 & 17-18 as described above using cited references of Levinson in view of Yamamoto and Hayes-Roth, because the limitations of this mobile object Claim 21 are commensurate in scope to limitations, and thus duplicates, of the above rejected apparatus Claims 1-15 & 17-18 as described above.            

Claim 16 is objected to as being dependent upon a rejected base Claim 1, but could be allowable if rewritten in independent form including all of the limitations of the base Claim 1 and any intervening claims (such as Claims 15 and 10);  and once the limitations of dependent apparatus Claims 16, 15 and 10 are included with the independent apparatus Claim 1, and cancel apparatus Claims 16, 15 and 10 thereafter;  and additionally, limitations of Claim 16, 15 and 10 can also be added to the other three independent Claims 19, 20 and 21 (method, non-transitory storage medium and mobile object claims);  and all other rejections under 35 USC 101 and 35 USC 112 (contained herein in this Office action) are also resolved.  Should a Telephone Interview with Examiner help attorney of record in this regard, then the attorney of record is encouraged to contact the Examiner directly.       

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Response to Arguments 
Applicant's remarks and claim amendments dated 15 MARCH 2022 with respect to the rejection of amended Claims 1-21 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-21 has been maintained as described above.  Additionally, Examiner notes that a new section for rejection under 35 USC 112(a) has been added above that needs to be addressed by the Applicant;  and that all of the previous rejections under 35 USC §101 have been withdrawn based on the claim amendments filed on 03/15/2022 to include “a programmed processor” & “a controller”.  Thus, the rejection of amended Claims 1-21, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks by adding new citations/paras from already used references (Levinson and Yamamoto at least) that have been added in response to the Applicant’s latest claim amendments (on 03/15/2022).            

Applicant's arguments with respect to rejection of Claims 1-21 under 35 USC 103 have been considered, but they are moot in view of the new citations/paras from already used references for rejection (primary Levinson reference and secondary Yamamoto reference at least), which were necessitated by the Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).      

Examiner notes that in response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references under 35 USC 103.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the Applicant is informed that the references cited in the rejection of claims must be read in their entirety as other passages and drawings may also apply.               
	In further response to the Applicant's ‘amendments to the claims’ and arguments against 35 USC 103 rejection, Examiner notes that when combining references for rejection under 35 USC 103, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).                

2112 [R-3]    Requirements of Rejection Based on Inherency;  Burden of Proof      
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).          

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.                 

The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.                

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing 
using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s 
supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          


 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             
 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691